Title: Benjamin Franklin and John Adams to American State Officials, 18 May 1778
From: Franklin, Benjamin,Adams, John
To: American State Officials


     
     Paris, 18 May 1778. printed:JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:102; ordered printed by the congress as a broadside (illustration facing p. 99). This letter was signed by Adams and Franklin because, according to Arthur Lee in his Letterbook (PCC, No. 102, IV, f. 7), “this Intelligence was sent to the Commissioners from M. de Sartine by M. de Chaumont who came accompanied by Dr. Bancroft and the two Commissioners at Passi having signed the above Letters they were sent away without communicating them to Mr. Lee who was signing the Bills for borrowing money in Holland. Mr. Adams informed him of it [thursday].” The two Commissioners requested that French naval commanders be notified of the impending departure of eleven British warships for North America.
     Although the Commissioners’ information concerning the imminent departure of Vice Adm. John Byron’s fleet was accurate, the warning was premature. Contrary winds and indecision caused by uncertainty about the destination of Comte d’Estaing’s fleet, which had left Toulon on 13 April, delayed Byron’s sailing until 9 June. Even then, Byron’s arrival in American waters was delayed by the severe storms encountered on his passage, which scattered the fleet. The first vessel arrived at New York on 30 July, and Byron himself, at the end of September (Piers Mackesy, The War for America, 1775–1783, Cambridge, 1964, p. 196–202, 212; Mahan, Navies in the War of Amer. IndependenceAlfred Thayer Mahan, The Major Operations of the Navies in the War of American Independence, Boston, 1913., P.58–59).
     The Commissioners were apparently unaware of the delay until they received “advices from London” dated 5 June, which erroneously reported that Byron’s squadron, which had sailed from Portsmouth on 20 May, had put into Plymouth and been ordered not to proceed to America. Actually, the ships from Portsmouth were only a reinforcement for Byron’s fleet, which was based at Plymouth. Nevertheless, on 10 June, the day after Byron had sailed, the Commissioners incorporated the new information into a circular letter directed to “any Captain bound to America” (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:135; Mackesy, War for America, p. 200–201). For later intelligence on British naval operations, see letters to the Commissioners from Francis Coffyn of 18 and 19 June (both below).
    